             Case 2:21-cv-00093-GJP Document 6 Filed 01/22/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN FRANKEL,                          :
    Plaintiff,                           :
                                         :
        v.                               :      CIVIL ACTION NO. 21-CV-0093
                                         :
HONORABLE JOHN D. KESSLER,               :
et al.,                                  :
        Defendants.                      :

                                        ORDER

        AND NOW, this 21st day of January, 2021, upon consideration of Plaintiff

Martin Frankel’s Motion to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint

(ECF No. 2), and Motion for an Emergency Temporary Restraining Order (ECF No. 3),

it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      The Complaint is DEEMED filed.

        3.      The Complaint is DISMISSED WITH PREJUDICE for the reasons in

the Court’s Memorandum.

        4.      The Motion for an Emergency Temporary Restraining Order is DENIED.

        5.      The Clerk of Court shall CLOSE this case.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
